Case 3:16-cr-00097-TJC-JBT Document 76 Filed 11/13/20 Page 1 of 5 PageID 1553




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                          CASE NO: 3:16-cr-97-J-32JBT

WILLIAM MARION PATTERSON, III               ORDER ON MOTION FOR
                                            SENTENCE REDUCTION UNDER
                                            18 U.S.C. § 3582(c)(1)(A)


                                    ORDER

       Upon motion of     the defendant     the Director of the Bureau of Prisons for

a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED

       Defendant William Marion Patterson is a 51-year-old inmate incarcerated at

Jesup FCI, serving an 84-month term of imprisonment for the receipt of child

pornography. (Doc. 66, Judgment). According to the Bureau of Prisons (BOP), he is

scheduled to be released from prison on May 31, 2024. Defendant seeks

compassionate release because of the Covid-19 pandemic, because of his facility’s

allegedly deficient response to the pandemic, and because he claims to suffer from

hypertension, diabetes, hyperlipidemia, asthma, and “untreated nerve damage.”

(Doc. 72, Motion).
Case 3:16-cr-00097-TJC-JBT Document 76 Filed 11/13/20 Page 2 of 5 PageID 1554




       A movant for compassionate release bears the burden of proving that a

reduction in sentence is warranted. United States v. Heromin, No. 8:11-cr-550-T-

33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the

burden of proving that a sentence reduction is appropriate). As the Third Circuit

Court of Appeals has observed, the mere existence of Covid-19 cannot independently

justify compassionate release, “especially considering BOP's statutory role, and its

extensive and professional efforts to curtail the virus’s spread.” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020).

       According to the Centers for Disease Control (CDC), one of Defendant’s medical

conditions – Type 2 diabetes – increases the risk of severe illness from Covid-19. 1

Because Defendant is not expected to recover from this condition, the United States

concedes that Type 2 diabetes qualifies as an extraordinary and compelling reason

for compassionate release in the context of Covid-19. (Doc. 74, Response at 4–9).

However, two of Defendant’s other conditions – hypertension and asthma – are only

classified by the CDC as conditions that might increase the risk of serious illness from

Covid-19. Defendant’s remaining conditions – hyperlipidemia and “untreated nerve

damage” – are not recognized by the CDC as conditions that increase or might

increase the risk of severe infection. 2


1     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html.
2     The Court recognizes that there is a split of authority over whether district
courts are bound by the list of extraordinary and compelling reasons contained in
U.S.S.G. § 1B1.13, cmt. 1(A)-(C). See United States v. Brooker, — F.3d —, No. 19–


                                           2
Case 3:16-cr-00097-TJC-JBT Document 76 Filed 11/13/20 Page 3 of 5 PageID 1555




      Although Type 2 diabetes is an underlying condition that increases

Defendant’s risk of serious infection, Defendant does not appear to be at imminent

risk of severe illness. Defendant is not elderly; his diabetes and hypertension are

treated by Metformin and Lisinopril, respectively (see Doc. 57, Presentence

Investigation Report [PSR] at ¶ 66); he is a Care Level 2 inmate, which means he is

a stable outpatient whose conditions can be managed through routine appointments

(Doc. 74 Response at 8); and Defendant’s facility appears to have mitigated the impact

of Covid-19. According to the BOP’s latest data, Jesup FCI reports one inmate positive

for coronavirus, 19 staff members positive, 238 inmates recovered, three staff

members recovered, and only one inmate death (out of 1,346 total inmates). 3

      In any event, the sentencing factors under 18 U.S.C. § 3553(a) do not support

a reduction in sentence. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. Defendant was

convicted of receiving child pornography. He collected 4,465 images and 687 videos of

child sexual abuse, or the equivalent of 69,444 images. (Doc. 61 at ¶¶ 24, 39). The

videos and images depicted the rape and abuse of prepubescent and toddler-aged

children. (Id. at ¶¶ 15–24). Based on the offense conduct, Defendant received

guidelines enhancements because the material involved prepubescent children,

Defendant knowingly engaged in distribution, the material portrayed sadistic or

masochistic conduct, Defendant used a computer to possess, transmit, receive, or



3218–CR (2d Cir. Sept. 25, 2020), Slip Op. at 12. The Court’s decision does not depend
on the resolution of that issue because the United States concedes that Type 2
diabetes qualifies as an extraordinary and compelling circumstance.
3     https://www.bop.gov/coronavirus/. Last accessed on November 9, 2020.


                                          3
Case 3:16-cr-00097-TJC-JBT Document 76 Filed 11/13/20 Page 4 of 5 PageID 1556




distribute child pornography, and Defendant possessed the equivalent of 69,444

images. (Id. at ¶¶ 35–39).

        Importantly, the sentencing guidelines recommended a range of 151 to 188

months’ imprisonment. (Id. at ¶ 77). The Court varied well below the guidelines range

when it sentenced Defendant to a term of 84 months in prison. Defendant, who was

remanded into custody following sentencing on June 19, 2018 (Doc. 65, Minute

Entry), has only served about 29 months of his prison term (around 35% of the total

sentence, or 41% accounting for good-time credits). 4 According to the BOP, Defendant

has three and a half years remaining before he is released. In view of all the § 3553(a)

factors, reducing Defendant’s sentence is unwarranted at this time.

        Accordingly, Defendant’s Motion for Compassionate Release (Doc. 72) is

DENIED. 5 Defendant’s request for the appointment of counsel is likewise DENIED.

Defendant has proven capable of presenting his cause, but his Motion lacks merit.

        DONE AND ORDERED at Jacksonville, Florida this 13th day of November,

2020.




4     Defendant briefly spent four days in pretrial custody, from July 15, 2016 to
July 19, 2016, before being released on bond.
5      To the extent Defendant requests that the Court order home confinement, the
Court cannot grant that request because the Attorney General has exclusive
jurisdiction to decide which prisoners to place in the home confinement program. See
United States v. Alvarez, No. 19-cr-20343-BLOOM, 2020 WL 2572519, at *2 (S.D.
Fla. May 21, 2020); United States v. Calderon, 801 F. App’x 730, 731-32 (11th Cir.
2020) (a district court lacks jurisdiction to grant a request for home confinement
under the Second Chance Act).


                                           4
Case 3:16-cr-00097-TJC-JBT Document 76 Filed 11/13/20 Page 5 of 5 PageID 1557




Lc 19

Copies:
Counsel of record
Defendant




                                     5
